IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: NOMINATION PETITION OF T.      : No. 208 EAL 2015
MILTON STREET AS DEMOCRATIC           :
CANDIDATE FOR OFFICE OF MAYOR         :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
PETITION OF: JOSEPH L. COCCIO JR.     :


                                   ORDER


PER CURIAM

     AND NOW, this 4th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.